                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

JOHN BEAN TECHNOLOGIES
CORPORATION                                                                       PLAINTIFF

v.                                 No. 2:15-CV-02211

MORRIS & ASSOCIATES, INC.                                                       DEFENDANT

                                       JUDGMENT

      Pursuant to the orders entered in this case on this date and on June 19, 2018 (Doc. 110),

this matter is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 6th day of September, 2019.


                                                         /s/P. K. Holmes, ΙΙΙ
                                                         P.K. HOLMES, III
                                                         U.S. DISTRICT JUDGE
